Citation Nr: 0213514	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-01 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bursitis of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969 and from September 1970 to December 1986.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1999 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Nashville, Tennessee which found that 
new and material evidence adequate to reopen a claim for 
service connection for "left shoulder pain" had not been 
submitted.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issue of new and material evidence has been developed and 
obtained, and all due process concerns as to the development 
of this issue have been addressed.  

2.  The veteran was notified in June 1987 of the RO's June 
1987 rating decision in which it was found that the he had 
not submitted new and material evidence sufficient to reopen 
his service connection claim for a left shoulder condition.  
No appeal was initiated by the veteran.

3.  Additional evidence submitted since the 1987 decision is 
new and material.  A May 1999 VA medical record, when viewed 
with the other evidence on file, bears directly and 
substantially upon the specific matter under consideration 
and must be considered in order to fairly decide the merits 
of the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1987 determination, which denied service 
connection for a left shoulder condition, is final.  
38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1986).


2.  Evidence received subsequent to the RO's June 1987 
determination serves to reopen the veteran's claim of 
entitlement to service connection for bursitis of the left 
shoulder.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R.  §§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  The duty to 
notify provision and duty to assist provisions of the VCAA 
found in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply 
to claims involving the submission of new and material 
evidence sufficient to reopen previously and finally denied 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA first has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim, although the ultimate responsibility for 
furnishing evidence rests with the veteran.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled 
regarding the issue addressed in this decision.  The veteran 
was specifically notified of the pertinent laws and 
regulations regarding the submission of new and material 
evidence in the November 1999 Statement of the Case (SOC) as 
well as being notified of VA's heightened duty to assist in 
the development of claim by letter in March 2001.  The March 
2001 letter additionally notified the veteran that while VA 
would make reasonable efforts to aid in evidence to support 
his claim, he had to provide sufficient information and it 
was still his responsibility to make sure that the records 
had been received by VA.  Accordingly, the Board finds that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have not been properly developed.  
Specifically, while the veteran's service medical records 
have been associated with his claims folder, the medical 
records for treatment at Elgin Air Force Base after the 
veteran's retirement from active duty have not been obtained.  
As the issue of whether the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection has been resolved in his favor, the Board 
finds that adjudication of this appeal on the current 
evidence of record is not prejudicial to the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).

II.  New and Material Evidence

The veteran contends that bursitis of the left shoulder 
should be service connected.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Service connection for a left shoulder condition was 
initially denied by the RO in a June 1987 rating decision.  
The veteran was notified of the rating decision in June 1987.  
The veteran did not file a notice of disagreement, and, as 
such, the RO's June 1987 determination that while the medical 
evidence showed that he had been treated for left shoulder 
pain while in service, service connection was not warranted 
as no residuals had been found at his last examination, 
became final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1986).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the RO's June 1987 determination is the most 
recent decision that became final, the Board will consider 
the claim based on whether new and material evidence has been 
submitted since the June 1987 decision.

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (2001); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  At this point, it is not 
the function of the Board to begin to weigh all the evidence 
to ascertain whether it preponderates for or against 
entitlement to service connection or whether it is in 
relative equipoise on that question.  Id.  Rather, the Board 
must simply determine whether any of the evidence obtained 
since the final prior denial meets the definition of that 
which is new and material.  If any evidence is new and 
material, the claim is reopened, and the underlying claim for 
service connection may be addressed with consideration given 
to all the evidence of record.  

The Board notes that the law was recently amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  Due to the effective date of the 
amended regulation, the new standard is not applicable to the 
veteran's claim in this instance.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the June 1987 determination 
included the veteran's service medical records.

The current claim for benefits was initiated in October 1998 
when the veteran filed a claim for service connection for his 
left shoulder.  In November 1998, the veteran was reminded of 
the June 1987 denial of service connection for his left 
shoulder and informed of the necessity of submitting new and 
material evidence to reopen his claim.  Evidence, which has 
been received since the time of the June 1987 determination, 
includes a November 1986 service medical record that had been 
previously considered.  

Evidence submitted that had not previously been considered 
includes a May 1999 VA medical record that reflects an 
assessment of left shoulder bursitis.  As the evidence of 
record had not indicated a current left shoulder condition, 
the May 1999 VA medical record is not cumulative and is 
therefore new evidence.  See 38 C.F.R. § 3.156(a) (2001); 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In addition to 
being new, evidence must be material to reopen a previously 
and finally denied claim.  In the current case, the May 1999 
VA medical record bears directly upon the specific matter of 
whether the veteran has a current disability for which 
service connection can be granted.  As such, the May 1999 VA 
medical record must be considered in order to fairly decide 
the merits of his claim.  See 38 C.F.R. §§ 3.156(a), 3.303, 
3.304 (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and his claim 
for service connection for a left shoulder bursitis is 
reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection, the Board has 
determined that further development is required before 
proceeding to consider the merits of the underlying claim.  
Accordingly, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this matter.


ORDER

New and material evidence sufficient to reopen the veteran's 
service connection claim for a left shoulder bursitis has 
been submitted and to that extent his claim succeeds.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

